Action for personal injuries sustained by the plaintiff by reason of the alleged negligence of defendant. The complaint alleges that plaintiff was a passenger on one of the trains of defendant at its railway station at Utica, N. Y., having purchased a round-trip ticket from the city of New York to Utica; that while the cars of said train were standing in the station depot at Utica, he was *558struck without provocation by an intoxicated person who was permitted to board the train in which plaintiff was a passenger. Judgment dismissing the complaint at the close of the ease affirmed, wdth costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley and Cohn, JJ.; McAvoy, J., dissents and votes to reverse and grant a new trial.